 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS SUAREZ,                                     Case No. 1:21-cv-0085-BAM (PC)
12                       Plaintiff,                      ORDER DIRECTING CLERK OF COURT TO
                                                         RANDOMLY ASSIGN DISTRICT JUDGE TO
13            v.                                         ACTION
14    H. SHIRLEY, et al.,                                FINDINGS AND RECOMMENDATION
                                                         RECOMMENDING DISMISSAL OF ACTION
15                       Defendants.                     FOR FAILURE TO STATE A COGNIZABLE
                                                         CLAIM FOR RELIEF
16

17                                                       (ECF No. 12)

18                                                       FOURTEEN (14) DAY DEADLINE

19

20
21          Plaintiff Thomas Suarez (“Plaintiff”) is a former state prisoner proceeding pro se and in

22   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. The Court screened

23   Plaintiff’s complaint, filed on January 21, 2021, and granted Plaintiff leave to amend. Plaintiff’s

24   first amended complaint is currently before the Court for screening. (Doc. 12.)
     I.     Screening Requirement and Standard
25
            The Court is required to screen complaints brought by prisoners seeking relief against a
26
     governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.
27
     § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous
28
                                                        1
 1   or malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary
 2   relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b).
 3           A complaint must contain “a short and plain statement of the claim showing that the
 4   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

 5   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 6   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

 7   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken as

 8   true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc.,

 9   572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

10           To survive screening, Plaintiff’s claims must be facially plausible, which requires

11   sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

12   for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S. Secret

13   Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted unlawfully

14   is not sufficient, and mere consistency with liability falls short of satisfying the plausibility
     standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.
15
             II.     Plaintiff’s Allegations
16
             Plaintiff is currently out of custody. The events alleged in the complaint occurred while
17
     Plaintiff was housed at Wasco State Prison (“Wasco”). Plaintiff names the following defendants:
18
     (1) Dr. Olga Berkousky, Chief Medical Officer, (2) H. Carn, Head Nurse of Operations, (3)
19
     Connie Gipson, D.A.I. Secretary.
20
             Plaintiff claims cruel and unusual punishment and medical malpractice. Plaintiff alleges:
21
             They, the nurses, put us in 12 x 12 foot holding cells with 15 or so people, no face
22           masks and from different housing units that were already sick from COVID.
             Contaminated us when we were sent to take blood samples. I was put in harms
23
             way of life or limb deprived of basic human needs exposed to unreasonable risk &
24           serious harm. We were deprived of washing our clothes, new bed sheets &
             blankets, toilet paper. Got sick from COVID-19 b4. A months time. Nothing I
25           could do behind bars or in a jail cell. (Doc. 12, p. 3-4, unedited text).
26           Staff failed to take action. They are trained to protect & serve. They neglected to
27           quarantine when they got sick & after Thanks giving – November 26, 2020. I
             arrived 23 days prior. Nov. 3, 2020. The staff acted deliberately with indifference
28           after their thanks giving gatherings. They did not track & trace or hold their
                                                          2
 1             employees accountable. My nose still can’t smell. My lungs are worse. (Doc. 12,
               p. 4, unedited text).
 2

 3             Plaintiff seeks financial compensation for pain and suffering, trauma and for lifetime of

 4   injury.
               III.   Discussion
 5
               Plaintiff’s complaint fails to comply with Federal Rule of Civil Procedure 8 and fails to
 6
     state a cognizable claim under 42 U.S.C. § 1983. Despite being provided relevant legal and
 7
     pleading standards, Plaintiff has been unable to cure the deficiencies.
 8
               A. Federal Rule of Civil Procedure 8
 9
               Pursuant to Federal Rule of Civil Procedure 8, a complaint must contain “a short and plain
10
     statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). Detailed
11
     factual allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,
12
     supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation
13
     omitted). Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim to
14
     relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570,
15
     127 S.Ct. at 1974). While factual allegations are accepted as true, legal conclusions are not. Id.;
16
     see also Twombly, 550 U.S. at 556–557.
17
               Although Plaintiff's complaint is short, it is not a plain statement of his claims. As a basic
18
     matter, the complaint does not clearly state what happened, when it happened or who was
19
     involved. Plaintiff’s allegations in the amended complaint are less clear than in the original
20
     complaint. Plaintiff’s allegations must be based on facts as to what happened and not
21
     conclusions. Despite being informed of what must be alleged, Plaintiff attributes all COVID
22
     issues to the named defendants, but does not state what each person did or did not do which
23
     violated his constitutional rights. He does not identify what Defendants Berkousky, Carn or
24
     Gipson did or did not do. Plaintiff has been unable to cure the deficiency
25
               B. Supervisor Liability
26             Insofar as Plaintiff is attempting to sue Defendants Carn, Gipson or Berkousky, or any
27   other defendant, based solely upon her supervisory role, he may not do so. Liability may not be
28
                                                           3
 1   imposed on supervisory personnel for the actions or omissions of their subordinates under the
 2   theory of respondeat superior. Iqbal, 556 U.S. at 676–77; Simmons v. Navajo Cty., Ariz., 609 F.3d
 3   1011, 1020–21 (9th Cir. 2010); Ewing v. City of Stockton, 588 F.3d 1218, 1235 (9th Cir. 2009);
 4   Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002).

 5            Supervisors may be held liable only if they “participated in or directed the violations, or

 6   knew of the violations and failed to act to prevent them.” Taylor v. List, 880 F.2d 1040, 1045 (9th

 7   Cir. 1989); accord Starr v. Baca, 652 F.3d 1202, 1205–06 (9th Cir. 2011); Corales v. Bennett,

 8   567 F.3d 554, 570 (9th Cir. 2009). “The requisite causal connection may be established when an

 9   official sets in motion a ‘series of acts by others which the actor knows or reasonably should

10   know would cause others to inflict’ constitutional harms.” Corales v. Bennett, 567 F.3d at 570.

11   Supervisory liability may also exist without any personal participation if the official implemented

12   “a policy so deficient that the policy itself is a repudiation of the constitutional rights and is the

13   moving force of the constitutional violation.” Redman v. Cty. of San Diego, 942 F.2d 1435, 1446

14   (9th Cir. 1991) (citations and quotations marks omitted), abrogated on other grounds by Farmer
     v. Brennan, 511 U.S. 825 (1970).
15
              To prove liability for an action or policy, the plaintiff “must...demonstrate that his
16
     deprivation resulted from an official policy or custom established by a...policymaker possessed
17
     with final authority to establish that policy.” Waggy v. Spokane County Washington, 594 F.3d
18
     707, 713 (9th Cir.2010). When a defendant holds a supervisory position, the causal link between
19
     such defendant and the claimed constitutional violation must be specifically alleged. See Fayle v.
20
     Stapley, 607 F.2d 858, 862 (9th Cir. 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir.
21
     1978). Vague and conclusory allegations concerning the involvement of supervisory personnel in
22
     civil rights violations are not sufficient. See Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir.
23
     1982).
24
              Plaintiff fails to state a cognizable claim. Plaintiff does not alleges that any Defendant
25
     engaged in conduct that violated his constitutional rights. Plaintiff has failed to allege direct
26
     participation in the alleged violations. Despite being informed he must do so, Plaintiff has failed
27
     to allege the causal link between each defendant and the claimed constitutional violation which
28
                                                          4
 1   must be specifically alleged. He does not make a sufficient showing of any personal
 2   participation, direction, or knowledge on the defendant’s part regarding any other prison officials'
 3   actions. Plaintiff has not alleged that any defendant personally participated in the alleged
 4   deprivations.

 5            In addition, it is unclear what the policy is that is purportedly at issue. Plaintiff has failed

 6   to “demonstrate that his deprivation resulted from an official policy or custom established by

 7   a...policymaker possessed with final authority to establish that policy.” Supervisory defendants

 8   may not generally be held liable under a respondeat superior theory. Plaintiff has been unable to

 9   cure this deficiency

10            C.      Deliberate Indifference to Conditions of Confinement

11            Conditions of confinement may, consistent with the Constitution, be restrictive and harsh.

12   See Rhodes v. Chapman, 452 U.S. 337, 347 (1981); Morgan v. Morgensen, 465 F.3d 1041, 1045

13   (9th Cir. 2006); Osolinski v. Kane, 92 F.3d 934, 937 (9th Cir. 1996); Jordan v. Gardner, 986 F.2d

14   1521, 1531 (9th Cir. 1993) (en banc). Prison officials must, however, provide prisoners with
     “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,
15
     801 F.2d 1080, 1107 (9th Cir. 1986), abrogated in part on other grounds by Sandin v. Connor,
16
     515 U.S. 472 (1995); see also Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000); Hoptowit v.
17
     Ray, 682 F.2d 1237, 1246 (9th Cir. 1982); Wright v. Rushen, 642 F.2d 1129, 1132-33 (9th Cir.
18
     1981).
19
              Two requirements must be met to show an Eighth Amendment violation. Farmer, 511
20
     U.S. at 834. “First, the deprivation must be, objectively, sufficiently serious." Id. (internal
21
     quotation marks and citation omitted). Second, “prison officials must have a sufficiently culpable
22
     state of mind,” which for conditions of confinement claims, “is one of deliberate indifference.”
23
     Id. (internal quotation marks and citation omitted). Prison officials act with deliberate
24
     indifference when they know of and disregard an excessive risk to inmate health or safety. Id. at
25
     837. The circumstances, nature, and duration of the deprivations are critical in determining
26
     whether the conditions complained of are grave enough to form the basis of a viable Eighth
27
     Amendment claim. Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2006). Mere negligence on the
28
                                                           5
 1   part of a prison official is not sufficient to establish liability, but rather, the official's conduct must
 2   have been wanton. Farmer, 511 U.S. at 835; Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir. 1998).
 3           Extreme deprivations are required to make out a conditions of confinement claim, and
 4   only those deprivations denying the minimal civilized measure of life's necessities are sufficiently

 5   grave to form the basis of an Eighth Amendment violation. Farmer, 511 U.S. at 834; Hudson v.

 6   McMillian, 503 U.S. 1, 9 (1992). The circumstances, nature, and duration of the deprivations are

 7   critical in determining whether the conditions complained of are grave enough to form the basis

 8   of a viable Eighth Amendment claim. Johnson, 217 F.3d at 731. Second, the prison official must

 9   “know[ ] of and disregard[ ] an excessive risk to inmate health or safety....” Farmer, 511 U.S. at

10   837. Thus, a prison official may be held liable under the Eighth Amendment for denying humane

11   conditions of confinement only if he knows that inmates face a substantial risk of harm and

12   disregards that risk by failing to take reasonable measures to abate it. Id. at 837-45.

13           It is clear that COVID-19 poses a substantial risk of serious harm. See Plata v. Newsom,

14   445 F.Supp.3d 557, 559 (N.D. Cal. Apr. 17, 2020) (“[N]o one questions that [COVID-19] poses a
     substantial risk of serious harm” to prisoners.). However, in order to state a cognizable Eighth
15
     Amendment claim against the warden, Plaintiff must provide more than generalized allegations
16
     that the warden has not done enough to control the spread. See Booth v. Newsom, No. 2:20-cv-
17
     1562 AC P, 2020 WL 6741730, at *3 (E.D. Cal. Nov. 17, 2020); see Blackwell v. Covello, No.
18
     2:20-CV-1755 DB P, 2021 WL 915670, at *3 (E.D. Cal. Mar. 10, 2021) (failure to state a claim
19
     against warden for failure to adequately control the spread of COVID-19 in the prison).
20
             As an initial matter, the Court notes that overcrowding, by itself, is not a constitutional
21
     violation. Doty v. County of Lassen, 37 F.3d 540, 545 n.1 (9th Cir. 1994); Hoptowit v. Ray, 682
22
     F.2d at 1248-49 (noting that overcrowding itself not Eighth Amendment violation but can lead to
23
     specific effects that might violate Constitution), abrogated in part on other grounds by Sandin v.
24
     Conner, 515 U.S. 472 (1995); See Balla v. Idaho State Bd. of Corr., 869 F.2d 461, 471 (9th Cir.
25
     1989) (allegations of prison overcrowding alone are insufficient to state a claim under the Eighth
26
     Amendment.); see also Rhodes v. Chapman, 452 U.S. at 348-49 (double-celling of inmates by
27
     itself does not inflict unnecessary or wanton pain or constitute grossly disproportionate
28
                                                           6
 1   punishment in violation of Eighth Amendment). An overcrowding claim is cognizable only if the
 2   plaintiff alleges that crowding has caused an increase in violence, has reduced the provision of
 3   other constitutionally required services, or has reached a level rendering the institution no longer
 4   fit for human habitation. See Balla, 869 F.2d at 471; See, e.g., Akao v. Shimoda, 832 F.2d 119,

 5   120 (9th Cir. 1987) (per curiam) (as amended) (reversing district court's dismissal of claim that

 6   overcrowding caused increased stress, tension, and communicable disease among inmate

 7   population); Toussaint v. Yockey, 722 F.2d 1490, 1492 (9th Cir. 1984) (affirming that Eighth

 8   Amendment violation may occur as result of overcrowded prison conditions causing increased

 9   violence, tension, and psychiatric problems).

10           Plaintiff has failed to allege any factual allegations that the defendant supervisors, Carn,

11   Gipson or Berkousky, were deliberately indifferent to COVID transmission. Plaintiff fails to

12   attribute any specific conduct to these defendants, other than that they were supervisors. As

13   explained, supra, supervisor liability is insufficient to state a cognizable claim against these

14   defendants. Plaintiff has been unable to cure this deficiency.
             IV.      Conclusion and Order
15
             Plaintiff’s amended complaint fails to state a cognizable federal claim for relief. Despite
16
     being provided with relevant pleading and legal standards, Plaintiff has been unable to cure the
17
     deficiencies in his complaint by amendment, and thus further leave to amend is not warranted.
18
     Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).
19
             Accordingly, the Court HEREBY DIRECTS the Clerk of the Court to randomly assign a
20
     district judge to this action.
21
             Furthermore, IT IS HEREBY RECOMMENDED as follows:
22
             1. The federal claims in this action be dismissed, with prejudice, based on Plaintiff’s
23
                   failure to state a cognizable claim upon which relief may be granted; and
24
             2. The Court decline to exercise supplemental jurisdiction over Plaintiff’s purported state
25
                   law claim.
26
27
             These Findings and Recommendation will be submitted to the United States District Judge
28
                                                         7
 1   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
 2   (14) days after being served with these Findings and Recommendation, Plaintiff may file written
 3   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s
 4   Findings and Recommendation.” Plaintiff is advised that failure to file objections within the

 5   specified time may result in the waiver of the “right to challenge the magistrate’s factual

 6   findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

 7   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 8

 9   IT IS SO ORDERED.

10      Dated:     May 3, 2021                                /s/ Barbara    A. McAuliffe            _
11                                                      UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       8
